Title: To Benjamin Franklin from La Rochefoucauld, 7 April [i.e., May] 1783
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Mercredi 7. Avril [i.e., May, 1783]
Le Duc de la Rochefoucauld a l’honneur de faire Ses complimens à Monsieur franklyn, et de lui envoier un projet de lettre à M. le Garde des sceaux; il ne l’a pas terminée parce qu’il ignore le protocole des fins de lettre pour les Ministres Etrangers avec ce Ministre qui en a un particulier avec les Nationaux; il aura l’honneur d’aller chercher Monsieur franklyn aussitôt qu’il le pourra.
